FILED
                           NOT FOR PUBLICATION                                NOV 21 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50043

              Plaintiff - Appellee,              D.C. No. 3:09-cr-03839-H-1

  v.
                                                 MEMORANDUM*
JUAN MANUEL RAMIREZ-
VILLALBA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                          Submitted November 8, 2012**
                              Pasadena, California

Before: GOODWIN and O’SCANNLAIN, Circuit Judges, and ZOUHARY,
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jack Zouhary, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.
      Appellant Juan Manuel Ramirez-Villalba (“Ramirez”) appeals the district

court’s denial of his motion to dismiss his indictment under 8 U.S.C. § 1326 for

attempted reentry after deportation. The denial of such a motion is reviewed de

novo where, as here, the motion was based on “due-process defects in [an]

underlying deportation proceeding.” United States v. Moriel-Luna, 585 F.3d 1191,

1196 (9th Cir. 2009).

      Ramirez claims that during the deportation proceedings at issue, the

Immigration Judge (“IJ”) never advised him of a potential “extreme hardship”

waiver of removability or a humanitarian reinstatement of his immigrant visa

petition. See 8 U.S.C. § 1182(h); 8 C.F.R. § 205.1(a)(3)(i). According to Ramirez,

these errors were prejudicial and violated due process.

      To prove prejudice in violation of due process, a defendant must show that

“upon a review of the record, it appears. . .an IJ could have concluded. . .his

potential claim[s] for relief” from removal “would be ‘plausible.’” United States v.

Pallares-Galan, 359 F.3d 1088, 1103-04 (9th Cir. 2004). Here, neither of

Ramirez’s claims would produce a plausible avenue for relief.

      In certain circumstances, an alien otherwise removable may seek a waiver of

removal if: (1) his parent is a legal permanent resident; (2) his removal “would

result in extreme hardship to the. . .lawfully resident. . .parent” and (3) “the


                                           2
Attorney General, in his discretion” consents. 8 U.S.C. § 1182(h); see also

Mendoza v. Holder, 623 F.3d 1299, 1301 n.3 (9th Cir. 2010). In evaluating a claim

of extreme hardship to Ramirez’s permanent-resident mother, we consider

numerous unfavorable factors—including, among many others, Ramirez’s multiple

pre-1995 felonies, his repeated illegal entries, and the length of time he had spent

in Mexico or in American incarceration—and conclude he had no plausible claim

to an extreme-hardship waiver. See Gutierrez-Centeno v. INS, 99 F.3d 1529, 1533

n.8 (9th Cir. 1996), superseded by statute on other grounds as stated in Falcon

Carriche v. Ashcroft, 350 F.3d 845, 854 n.9 (9th Cir. 2003); United States v.

Arrieta, 224 F.3d 1076, 1082 (9th Cir. 2000); Hassan v. INS, 927 F.2d 465, 467

(9th Cir. 1991).

      Ramirez argues that he could have obtained a humanitarian reinstatement of

his immigrant visa petition, but he concedes that even after such reinstatement, he

would still need to obtain a waiver of his prior convictions under 8 U.S.C. §

1182(h) or 8 U.S.C. § 1182(c) (1994) in order to avoid deportation. As discussed

above, a section 1182(h) claim is implausible. Similarly, there was no plausible

basis for exercising section 1182(c) discretion. See Pablo v. INS, 72 F.3d 110, 113

(9th Cir. 1995).

      AFFIRMED.


                                          3